Citation Nr: 0836782	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2003, a statement of the 
case was issued in June 2005, and a substantive appeal was 
received in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims entitlement to service connection for 
hepatitis C on the basis that he was infected in service due 
to use of an inoculation gun.  A February 2001 VA outpatient 
treatment reflects a diagnosis of hepatitis, and a notation 
that he had an HCV infection probably for 40 years.  At the 
time of the issuance of such clinical record, the veteran had 
been out of service for approximately 39 years, thus such 
opinion suggests that his hepatitis C may have manifested 
during the approximate time of his active duty service.  In 
light of such opinion, the veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to his claimed peripheral neuropathy, per 
September 2005 correspondence, a VA psychiatrist opined that 
it is at least as likely that a nexus exists between the 
veteran's peripheral neuropathy and his "self-medication" 
with alcohol due to service-connected post-traumatic stress 
disorder (PTSD).  Based on such opinion, the veteran should 
be afforded a VA examination with an examiner who reviews the 
complete claims folder and has an expertise in the nervous 
system to assess the nature and etiology of his claimed 
peripheral neuropathy.  See id.

The Board observes that the veteran failed to appear for VA 
examinations scheduled in October 2002.  The Board stresses 
that while VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

In light of this matter being remanded for further 
development, the RO should also ensure that proper notice has 
been issued pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), with regard to the issues on appeal.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claims must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted 
and, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology and 
likely date of onset of his claimed 
hepatitis.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical and special 
test findings should be clearly 
reported.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that any 
hepatitis identified on examination is 
etiologically related to the veteran's 
service or any incident therein.  If 
the examiner concludes that the veteran 
has hepatitis which was incurred in 
service, the examiner should state the 
etiological factor leading to the 
hepatitis.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion can not be expressed 
without resort to speculation, the 
examiner should so indicate.

2.  The veteran should be scheduled for a 
VA neurological and psychiatric 
examinations with an appropriate 
specialist(s) to determine the nature and 
etiology of the claimed peripheral 
neuropathy.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  After 
reviewing the claims file, to include the 
September 2005 VA opinion, and examining 
the veteran, the examiner(s) should opine 
as to the following:

(a)  whether it is as likely as not (a 
50% or higher degree of probability) the 
veteran's peripheral neuropathy is due to 
service or any incident therein;

(b)  whether it is as likely as not (a 
50% or higher degree of probability) the 
veteran's peripheral neuropathy was 
caused by or aggravated by his alcohol 
consumption due to his service-connected 
PTSD.  

All opinions and conclusions expressed 
must be supported by a complete 
rationale in a report.  If an opinion 
can not be expressed without resort to 
speculation, the examiner should so 
indicate.

3.  Thereafter, ensure that all VCAA 
requirements have been met and review the 
expanded record and determine if service 
connection is warranted for the claimed 
disabilities.  If any of the benefits 
sought remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




